Case 1:19-cr-00401-TC-KK Document 144 Filed 09/07/21 Page 1 of 3



                      In the United States District Court
                        for the District of New Mexico
                                _____________

                            Case No. 19-CR-0401-TC
                                _____________

                          UNITED STATES OF AMERICA,

                                       Plaintiff

                                          v.

                                THOMAS ABEYTA,

                                      Defendants
                                 _____________

                      MEMORANDUM AND ORDER

          A New Mexico jury convicted Thomas Abeyta, an enrolled mem-
     ber of the Navajo Nation, of two sex crimes in violation of 18 U.S.C.
     § 1153 and § 2241. Abeyta has timely moved for a new trial, Doc. 135,
     asserting that the jury plan used to summon his panel failed to pull a
     fair cross-section of his peers.

         Abeyta’s motion for a new trial invokes Fed. R. Crim. P. 33. Relief
     under that rule is discretionary, permitting district courts to “vacate
     any judgment and grant a new trial if the interest of justice so requires.”
     Fed. R. Crim. P. 33(a); see also United States v. Ybarra Cruz, 982 F.3d
     1284, 1294 (10th Cir. 2020); United States v. Wagner, 951 F.3d 1232, 1254
     (10th Cir. 2020). Abeyta has not met that standard.

          Abeyta’s jury pool was called using the District of New Mexico’s
     ordinary procedures, i.e., through voter registration lists. Although
     Abeyta is correct that he has a Sixth Amendment right to a fair and
     impartial jury—which requires “a jury pool comprised of a fair cross
     section of the community,” United States v. Gault, 141 F.3d 1399, 1402
     (10th Cir. 1998)—his trial, and the manner in which his jury pool was
     called, satisfied that requirement. See United States v. Thompson, 19-1610-
     MV-4, Doc. 291, at *6 (D.N.M. June 25, 2021)

         Most Sixth Amendment challenges to the fair cross-section re-
     quirement focus on a given community’s alleged underrepresentation
     in the jury pool. On that score, Abeyta’s claim fails. Federal courts,
     including the Tenth Circuit, generally approve of voter registration lists
     as a method of selecting jury venires. Gault, 141 F.3d at 1402. To show
     that the District’s particular use of voter registration lists violated the
     Sixth Amendment’s fair cross-section requirement, Abeyta must show
                                          1
Case 1:19-cr-00401-TC-KK Document 144 Filed 09/07/21 Page 2 of 3



     that (i) the group alleged to be excluded is a distinctive group in the
     community; (ii) the representation of this group in venires from which
     juries are selected is not fair and reasonable in relation to the number
     of such persons in the community; and (iii) the underrepresentation is
     due to systematic exclusion of the group in the jury-selection process.
     United States v. Yazzie, 660 F.2d 422, 426 (10th Cir. 1982) (restating the
     test from Duren v. Missouri, 439 U.S. 357, 364 (1979)).

          Abeyta’s motion focuses almost exclusively on the first factor.
     There is no dispute that Native Americans are a distinctive group in
     the larger community. But he does not address the second or third
     factors. Nor could they have helped him. Based on the best available
     data, see Doc. 136 at 6, the current disparities in the proportion of Na-
     tive Americans called for jury duty in this District are even lower than
     those which the Tenth Circuit has previously deemed permissible.
     Gault, 141 F.3d at 1403; see also Thompson, 19-1610-MV-4, Doc. 291, at
     *7 (finding no constitutional underrepresentation based on current
     jury pool numbers). As a result, any disparities here were not so “gross
     or marked as to establish . . . that the representation of [Native Amer-
     icans] on the jury panels is not fair and reasonable under the Sixth
     Amendment.” Gault, 141 F.3d at 1403. This failure of the second ele-
     ment is dispositive of any underrepresentation argument and neces-
     sarily precludes the ability to assess the third factor.

         Abeyta’s reply changes course, clarifying that he does not actually
     allege any underrepresentation of the Native Americans in his pool. In-
     stead, he argues that his panel should have been drawn exclusively
     from the Navajo Nation, explaining the “quarrel is not with the sam-
     ple,” but “with the population.” Doc. 140 at 1, 3. But Abeyta cites no
     law requiring that a jury comprised of only Navajo Nation or Native
     American jurors is required. That is not surprising, as it contravenes
     the notion that a jury is a democratic and representative unit of society
     as a whole and the Supreme Court’s “understanding that the jury ‘be a
     body truly representative of the community’ . . . and not the organ of
     any special group or class.’” Taylor v. Louisiana, 419 U.S. 522, 527 (1975)
     (quoting Glasser v. United States, 315 U.S. 60, 85-86 (1942)).

          Abeyta’s recitation of a sentence from Strauder v. West Virginia, 100
     U.S. 303 (1880), does not support his claim. Contra Doc. 140 at 2. Spe-
     cifically, he argues that a jury including non-Navajo jurors deprives him
     of a jury of his peers because Strauder described a jury as “a body of men
     composed of the peers or equals of the person whose rights it is se-
     lected or summoned to determine; that is, of his neighbors, fellows,
     associates, [or] persons having the same legal status in society as that
     which he holds.” 100 U.S. at 307 (emphasis added); but see Taylor, 419
     U.S. at 536 & n.19 (abrogating Strauder’s dicta that suggested women
     could be constitutionally excluded from a jury). While Abeyta accu-
     rately quotes language from Strauder, the Court’s holding undermines
     the race-conscious proposition that Abeyta offers. Cf. Alexander v.
                                         2
Case 1:19-cr-00401-TC-KK Document 144 Filed 09/07/21 Page 3 of 3



     Sandoval, 532 U.S. 275, 282 (2001) (rejecting a litigant’s focus on a case’s
     language instead of its holding). The Court held that the West Virginia
     law, which expressly excluded jurors based solely on their race, violated
     the defendant’s right to equal protection. 100 U.S. at 310. In other
     words, Strauder, and the cases that have since relied on it, rejected the
     race-conscious rule that Abeyta seeks here. It did not suggest (and sub-
     sequent cases have firmly rejected the notion) that a criminal defendant
     is “entitled to a jury of any particular composition.” Taylor, 419 U.S. at
     538.

         For these reasons, Abeyta’s Motion (Doc. 135) is DENIED.

         It is so ordered.



     Date: September 7, 2021                   s/Toby Crouse
                                               Toby Crouse
                                               United States District Judge




                                          3
